RESPONSE TO APPLICANT’S AMENDMENT

1  Applicant's amendment, filed 06/08/2022 , is acknowledged.
 
2.  Claims 22-25, 27-35 and 37-41 are pending.
  
3.  Claims 27, 29, 30, 37, 39 and 40 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 22-25, 28, 31-35, 38 and 41 are under examination as they read a fusion protein and the species of SEQ ID NO: 1 as the integrin binding peptide, VEGF receptor of SEQ ID NO: 10 as the other protein binding peptide, and the fusion protein with a linker.

5. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.

The claims and specification are  objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence. 

Claims 22 and 32  and specification [0048] and [0049] discloses the several amino acid sequences of SEQ ID NO: 24-70  that fails to comply with the sequence rule.  Applicant is reminded of the sequence rules which require a submission for all sequences of 10 or more nucleotides or 4 or more amino acids (see 37 CFR 1.821-1.825) and is also requested to carefully review the submitted specification for any and all sequences which require compliance with the rules. 

Regarding SEQ ID NOs: 50-70, Applicant Remarks, filed 06/08/2022, indicated that a computer readable form (CRF) of the substitute Sequence Listing is submitted via the USPTO EFS in accordance with the requirements of 37 CFR §1.824.  

However, no such submission was found in the Application.  Only Sequence Listing.PDF was submitted.

Regarding SEQ ID NOs: 24-49, submitted 06/25/2020, the Sequence Listings are rejected (CRFD) on 07/01/2020.  Correction is required.

 6.  The following new grounds of rejections are necessitated by the amendment submitted 06/08/2022.

7.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.  Claims 22-25, 28, 31-35, 38 and 41 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11192927 for the same reasons set forth in the previous Office Action mailed 02/17/2022.

Applicant’s arguments, filed 06/08/2022, have been fully considered, but have not been found convincing.

Applicant submits that in the event that the NS-ODP rejection is maintained, Applicant reserves the right to amend or cancel the pending claims, or file a TD, once the rejection is the last remaining rejection. 

The NS-ODP is maintained until the rejection is fully addressed. 

  10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 22-25, 28, 31-35, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Patel S1. (Retina. 2009 Jun;29(6 Suppl):S45-8, IDS#13) and/or US 20060234347 in view of each in view of Emerson et al. (Clin. Ophthal., 2008, IDS#14) and Yao-Tsung Chang abstract (Doctoral Thesis, 1/1/2014, IDS#6) and/or US. Pat. 10/508137 (IDS#1) and/or US 9,044,436 (IDS#3).

Patel teaches that vascular endothelial growth factor (VEGF) is an important mediator of angiogenesis in age-related macular degeneration (AMD) and is a validated therapeutic target. However, combination of anti-VEGF agents with complementary inhibition of other mediators of angiogenesis, such as platelet-derived growth factor and integrin alpha5beta1, may result in enhanced visual acuity. Other concomitant treatments, such as inhibitors of inflammation, may generate an even stronger barrier to the progression of AMD than that now observed in individuals receiving anti-VEGF therapies alone. Experimental studies are providing support for the general principles of combination treatment in AMD (abstract).  Patel teaches that many of the cellular effects of VEGF are duplicated downstream in the angiogenic cascade by the  interaction between the transmembrane integrin α5β1 receptor and its natural ligand, fibronectin. ln addition to VEGF, the interaction of integrin α5β1 with fibronecttin is critical to endothelial cell survival. Two studies have demonstrated that once neovascular tissue begins to grow, the extracellular matrix needs to adhere to the neovascular endothelial cells for them to survive. This suggests that integrin α5β1 activity is downstream from VEGF activity. Integrin α5β1 is also upregulated in tumor angiogenesis, but not in normal vasculature. Inhibiting the ligation of integrin α5β1 and fibronectin may disrupt the process of neovascularization, regardless of the upstream growth factor pathway (pages S45-S46).    Patel concluded that Despite their clinical benefit in AMD, anti-VEGF therapies are ineffective for regressing existing lesions. With better understanding of molecular signaling and pathogenic events in AMD, more complex regimens that act on additional signaling pathways may provide a more profound inhibition of the disease process. Some of the targets in early clinical trials include integrin α5β1, PGDF, and complement factor CS. Regardless of the activity of these agents relative to
anti-VEGF agents, it is likely that their role in AMD will be in some type of combination to inhibit more than one of the molecular processes that drive this disorder (page S47, under conclusion).
The `347 teaches multivalent soluble receptor proteins which serve as antagonists of angiogenic factors, wherein the multivalent soluble receptor protein targets two or more receptors or pathways related to angiogenesis [0011] in the treatment of non-neoplastic conditions such as age-related macular degeneration [0246]. The `347 publication provides fusion proteins to target more than one angiogenic pathways. Blocking only one angiogenic pathway may not completely or even significantly block the angiogenic process pathway.  The term "angiogenic factor" refers to a protein that stimulates angiogenesis including PDGF, FGF, HGF and EGF and the like including integrin αV and integrin β3 [0036], [0110] [0131]. Blocking these pathways can facilitate more effective inhibition of angiogenesis and result in a corresponding reduction in tumor growth and tumor regression [0032].  The `347 teaches that the binding domains may be comprised of one or more Ig-like domains from the extracellular portion of a receptor that binds an angiogenic factor (e.g. VEGF trap  (aka claimed SEQ ID NO: 10 and Fc region)).  The `347 publication further teaches that the ligand-binding domains of a soluble chimeric receptor protein of the invention may or may not be linked by a linking sequence such as a peptide linker [0116].  Exemplary linkers include linear peptides Gly-Gly-Gly-Gly-Ser (i.e., GS linker) [0117].   The `347 teaches a composition comprising the fusion protein and a carrier [0236].  The `347 publication teaches a fusion protein comprising VEGF receptor (D2 of VEGFR1 and D3 of VEGFR2, (i.e., SEQ ID NO:10), Fc region (a dimer domain (IgGFc) of an antibody and a PDGF receptor in order or reverse order from N-Terminus to C-terminus (see Fig. 2A-2H).


    PNG
    media_image1.png
    526
    583
    media_image1.png
    Greyscale


The reference teachings differ from the claimed invention only in the recitation of that other  angiogenic factor is an integrin binding peptide comprising disintegrin binding to integrin αvβx or α5β1, wherein SEQ ID NO: 1 comprising (a) SEQ ID NO: 24, 25 or  26 at position 46-53, (b)  SEQ ID NO:29-41 at position 39-45 and (c) SEQ ID NO: 42-49 at position 65-68 in claim 22.

Emerson teaches the VEGF-trap comprising the human domain 2 of VEGFR1 and domain 3 of VEGFR2 soluble receptor fused to the human antibody Fc domain and a half-life prolonging domain (abstract; page 383-384; Table 1).  Emerson teach the method for the treatment of age-related macular degeneration (AMD) (abstract; page 377-383).  The VEGF-trap of Emerson comprises the human VEGF soluble domains.

Yao-Tsung Chang teaches rhodostomin (Rho, claimed SEQ ID NO:1) is a disintegrin containing C-terminal sequences 65P, 65PR, 65PRYH, 65P66RNGLYG (SEQ ID NO: 69), and 65PRNPWNG (SEQ ID NO: 70)(within the claimed at least 85% identity). The effect of C-terminal region on their integrin binding affinities was αIIbβ3 > αVβ3 > α5β1.  Our results demonstrated that the importance of the turn conformation in the RGDX motif of integrin ligands for integrin recognition; and (4) Rho 39KKARTIC-AR48GRGDNP (-65PRYH (KG) (instant SEQ ID NO: 13 in the instant application and present in instant SEQ ID NO: 12 + 15 + 16) and 39KKART43ICAR-48GRGDNP-65PGLYG (KG-P) (within the claimed at least 85% identity) mutants exhibited lower αIIbβ3 integrin inhibitory activity. 39KKART43 is claimed SEQ ID NO: 53. The inhibitory activities of platelet aggregation by KG and KG-P mutants were 56 and 384 times lower than that by Rho. X-ray structural analyses of KG and KG-P mutants showed that their C-terminal regions interacted with the RGD loop: the R56 residue interacted with the Y67 residue in KG mutant, and the D55 residue interacted with the L67 and Y68 residues as well as the R49 and N52 residues interacted with Y68 residue in KG-P mutant. They had relatively narrower RGD loop and different electrostatic surface in comparison with those of Rho. The docking experiments showed that the positive charge patch formed by the R46 and R66 residues of Rho had salt bridge interactions with the negative charge D159 on the insert-3 region of αIIb subunit. KG and KG-P mutants did not have the positive charge patch due to the lack of the R46 residue in KG mutant, and the lack of the R46 and R66 residues in KG-P mutant. These results suggested that this positive charge patch may be important for the interaction of integrin αIIbβ3 with disintegrins. Our results demonstrated that the RGD loop, the linker region, and C-terminus of disintegrins acted in a synergistic manner, resulting in their functional and structural differences in integrin binding (Thesis Abstract).

The `137 patent teaches all the claimed mutants of rhodostomin or disintegrin variants of SEQ ID NO: 24-70 specific to integrins αvβx and α5β1 (Table 13).  SEQ ID NOs: 24-70 were incorporated by reference in the instant application from the PCT/US2015/046322 which is the priority of the `137 patent (see Spec. [0047]-[0049] and Table 1).  The `137 patent teach 39KKARTIC46ARGRGDNP-66YH (KG, AR-NP, the Rho variant of claimed SEQ ID NO: 16) and 39KKARTIC46ARGRGDNP-66WNDL (JG-WN, the Rho variant of claimed SEQ ID NO: 15) (see Table 13, Row 3 and 5). The `137 teaches that AR-NP significantly reduced the vessel sprouting (see FIG. 5)..  The `137 patent teaches and claims a disintegrin variant of rhodostomin comprising the amino acid sequence of SEQ ID NO: 1, comprising: a mutant RGD loop, wherein the amino acid sequence at positions 46 to 53 of SEQ ID NO: 1 is substituted with the amino acid sequence SEQ ID NO: 354 (RARGDNP), and a mutant linker, wherein the amino acid sequence at positions 39 to 45 of SEQ ID NO: 1 is substituted with the amino acid sequence SEQ ID NO: 313 (KKATIC), wherein the disintegrin variant has an increased selectivity for at least one of αvβ1, αvβ3, αvβ5, αvβ6, αvβ8 and α5β1 integrins over αIIbβ3 integrin as compared to wild-type rhodostomin having the amino acid sequence of SEQ ID NO: 1 ( (See issued claim 1).  The `137 patent the Rho variant of claims/published SEQ ID NO: 16/123, SEQ ID NO: 15/171 (issued claim 3).  The `137 patent teaches that that the disintegrin variants can be used for treatment and/or prevention of an angiogenesis-related eye disease, which includes, but is not limited to, age-related macular degeneration, diabetic retinopathy, corneal neovascularizing diseases, ischaemia-induced neovascularizing retinopathy, high myopia, and retinopathy of prematurity (col., 16, lines 1-13).   The `137 patent teaches Rho variants with the mutation in the C-terminal region, in which the PRYH (SEQ ID NO: 334) was replaced by PRNGLYG (referenced/claimed SEQ ID NO: 323/69), and PRNPWNG (SEQ ID NO: 320/70) amino acids, had their highest effects on integrins in the following order: αIIbβ3 (~13-fold)>αVβ5 (~8-fold)=αVβ6 (~8-fold)> αVβ3 (~4-fold)> α5β1 (~2-fold) (Table 9). These results showed that the mutations on the C-terminal region of Rho exhibited significant effect on the inhibitory activity in integrins αIIbβ3, αVβ5, and αVβ6. 

SEQ ID NO: 348 teaches 48ARGD65PRNGL (SEQ ID NO: 348), PRGDMP-65PRNGLYG (SEQ ID NO 106), 48ARGD65PRNPWNG (SEQ ID NO: 118) (see tables 9 and 14, under lined claimed SEQ ID :64,6970)

The `137 publication teaches that SEQ ID NO: 123 and 170 (Claimed SEQ ID NO: 1 comprising Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP (SEQ ID NO: 36 and 26. 

Published SEQ ID NO: 174 comprising "Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP" and "Wild-type PRYH substituted by PRWNG"

Qy          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKF---------------DDRCTGQ 45
              ||||||||||||||||||||||||||||||||||||||               |||||||
Db          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKFKKARTICARGRGDNPDDRCTGQ 60

Qy         46 SADCPRYH 53
              ||||||::
Db         61 SADCPRWN 68

Published SEQ ID NO: 171 comprising  "Wild-type FSRAGKICRIPRGDMP substituted by FKKARTICARGRGDNP" and "Wild-type PRYH substituted by PRWNDL"

Qy          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKF---------------DDRCTGQ 45
              ||||||||||||||||||||||||||||||||||||||               |||||||
Db          1 GKECDCSSPENPCCDAATCKLRPGAQCGEGLCCEQCKFKKARTICARGRGDNPDDRCTGQ 60

Qy         46 SADCPRYH 53
              ||||||::
Db         61 SADCPRWN 68
Also see published SEQ ID NO:149, 172, 173, 165, 175, 148, 121, 146.

Published SEQ ID NO: 123 and 170 are 100% identical to claimed SEQ ID NO: 13 and SEQ ID NO:16.

The `436 patent teaches and claims compositions and methods for the treatment of an angiogenesis-related eye disease comprising administering to a human in need thereof a rhodostomin variant comprising an amino acid sequence of SEQID NO: 15 (a human serum albumin(HSA) C34S variant joined to a rhodostomin variant protein (39SRAGKI45C46RIARLDDL53 . . . 65PRYH68) via a linker (G4S)3 to form a fusion protein, used to treat alpha-v-beta-3 integrin-associated diseases, wherein said angiogenesis-related eye disease is selected from the group consisting of age-related macular degeneration (AMD), diabetic retinopathy, corneal neovas cularizing diseases, retinal angiomatous proliferation, polypoidal choroidal vasculopathy, age-related ischaemia-induced neovascularizing retinopathy, retinopathy of prematurity, and high myopia (patented claim 1), further comprising administering to said human a therapeutically effective amount of another active agent (patented claim 6), wherein said another active agent is selected from the group consisting of VEGF antagonists, anti-angiogenesis agents, anti-inflammation agents, and steroids (patented claim 7), wherein said other active agent is administered concurrently with said rhodostomin variant (patented claim 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the VEGF-trap of `347 publication and Emerson and rhodostamin variants of the `137 patents,  Yao-Tsung Chang and `436 patent to create a fusion protein in the treatment of AMD taught by Patel, the `347, and `137 patent.  One of ordinary skill in the art would have created the fusion protein from the combination of `347 publication and the `137 patents and Yao-Tsung Chang because each factor would create a combination therapy for the treatment of AMD which is the desire of both `347 publication and the `137 patents and Yao-Tsung Chang.  Fusion of the VEGF-Trap and rhodostamin variants would result in inhibiting a selective integrin pathway (at least αvβx and α5β1) and an angiogenic pathway (VEGF) and their concurrently administration. The orientation of the fusion protein does not affect the function of the fusion protein and thus is designer choice to one of ordinary skill in the art (see Fig. 2 of `347 publication).  One of ordinary skill in the art would orient the fusion protein VEGF-Trap-Fc-Rho because `347 publication VEGF-trap is already oriented at the N-terminus of Fc.   The components of the fusion protein was well known for treatment of AMD as well the method of making the fusion protein to one of ordinary skill in the art.  The resultant combination of the VEGF-Trap-Fc-(G4S)-Rho of the combined reference teachings would result in the claimed fusion proteins.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

Alternatively, those of skill in the art would have had reason to use the rhodostomin (Rho, claimed SEQ ID NO:1) and disintegrin variants of the Yao-Tsung, 10/508137 patent and US 9,044,436 patent as a substitute for the PDGF taught in `347 publication because, like the compounds taught in `347 publication, anti-Rho/disintegrin variants inhibit angiogenesis in the treatment of AMD. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Applicant’s arguments, filed 06/08/2022, have been fully considered, but have not been found convincing.

Applicant submits that Patel and/or the '347 publication in view of Emerson and Chang, and/or the '137 patent, and/or the '436 patent, alone, or in combination fail to provide specific teaching that would have guided one of skill in the art to arrive at the specific fusion protein of the instant claims with a reasonable expectation of success. First, none of the references suggests the specific combination of the claimed disintegrins with the claimed VEGFR1/2, much less a fusion protein having the claimed components in the specified orientation. Even if the references taught the specific combinations, which the references do not, Applicant respectfully submits that there are many ways to make a fusion containing the VEGF trap, Fc fragment and disintegrin mutants, e.g., the arrangement of the various components, the selection of the sequence of VEGF trap, the disintegrin mutant used, etc. There is no specific teaching in the prior art that would have guided one skilled in the art to pick and choose the presently claimed fusions from a nearly infinite number of options. A person skilled in the art would have to take each individual component described in Patel and/or the '347 publication in view of Emerson and Chang, and/or the '137 patent, and/or the '436 patent and sift through the numerous possible choices of each individual component and how to combine each individual component to arrive at the instantly claimed fusion proteins.

This is found not persuasive because claims 22 and 32 do not require any specific arrangement/selection of the claimed elements as argued.  Further,  Applicant’s specification suffers from the same deficiency regarding the arrangement of the various components, the selection of the sequence of VEGF trap, the disintegrin mutant used, specific combination of the claimed disintegrins with the claimed VEGFR1/2 and specified orientation.  If the specification is enabled for the claimed arrangement of the various components, the selection of the sequence of VEGF trap, the disintegrin mutant used, so is the prior art.  However, if the specification is not enabled for such arrangements, selection and orientation, neither is the prior art. 
Importantly, there are only three components fused in claims 22 and 32, mutant Rho , extracellular domain of VEGF receptor, and Fc domain.  The prior art teaches the VEGF trap comprising the N-C-terminal VEGFR-Fc, then there is only two predicted optional solution of the fusion  arrangement/order of VEGF Trap with the mutant Rho.  The N- to C- terminal or C- to N-terminal arrangement/order of these three elements has very small number of predictable potential  arrangement.  More importantly,  the `347 publication teaches a fusion protein comprising VEGF receptor (D2 of VEGFR1 and D3 of VEGFR2, (i.e., SEQ ID NO:10), Fc region (a dimer domain (IgGFc) of an antibody and a PDGF receptor in order or reverse order from N-Terminus to C-terminus (see Fig. 2A-2H).


    PNG
    media_image1.png
    526
    583
    media_image1.png
    Greyscale


Applicant submits that Patel discusses several possible signaling pathways or targets, including integrin α5β1, PDGF and complement factor CS, to be combined with anti-VEGF therapies for treatment of AMD. Applicant notes that Patel fails to disclose or suggest fusion proteins as a potential therapy, much less fusion proteins combining an extracellular domain of a VEGF receptor with specific disintegrin variants with a high binding selectivity for specific integrin subtype, in this case both αVβ3 and α5β1 over others.

The '347 publication describes multivalent soluble receptor proteins that bind to more than one angiogenic factor (Abstract). It describes in general that the Ig-like domains can be upstream (toward the amino terminus), downstream (toward the carboxyl terminus) or both upstream and downstream of the Fc domain (see, e.g., para. [0114]), and that the Ig-like domain of interest is preferably fused to the N-terminus of the Fc domain (see, e.g., para. [0045]). Although the '347 publication discloses several multivalent soluble receptor protein fusion constructs (e.g., Fig. 2A-F and Examples 1-4), it does not teach or suggest a fusion protein of claim 22. Nor does it teach or suggest a fusion protein as recited in claim 32. Absent specific teaching, in view of the highly unpredictable nature of the art, one of ordinary skill in the art would not have been motivated to use the specified disintegrin variants, as presently claimed, with any reasonable expectation of success. One skilled in the art would not have had reasonable expectation of success particularly in view of the fact that the '347 publication does not provide data on any of the fusion constructs proposed.

Emerson discloses a VEGF trap comprising domains of VEGF receptors. Nowhere in Emerson is a fusion of the VEGF trap to a disintegrin disclosed. The '436 patent does not disclose or suggest fusion of the rhodostomin variants with an extracellular domain of a VEGF receptor. The '436 patent discloses rhodostomin variants, which are different from those of the presently claimed fusion proteins. The '436 patent discloses disintegrin variants that are mono- specific for integrin αVβ3 only and do not have a high binding selectivity for both αVβ3 and α5β1 over others. Chang and the '137 patents both disclose various disintegrin mutants, however, neither reference discloses or suggests the combination of the specific disintegrin variants with an extracellular domain of a VEGF receptor. Further, given the numerous disintegrin mutations disclosed in the '436 patent, Chang, and/or the '137 patent, a person skilled in the art, unless utilizing impermissible hindsight in view of the instant application, would not have been motivated to pick and choose the presently claimed disintegrin mutants from the disintegrins taught by the combined references to arrive at a functional fusion protein.

Patel and/or the '347 publication in view of Emerson and Chang, and/or the '137 patent, and/or the '436, alone, or in combination, fail to disclose or suggest combining an extracellular domain of a Vascular Endothelial Growth Factor (VEGF) receptor comprising an Ig-like domain D2 of a VEGFR1 and an Ig-like domain D3 of VEGFR2, and a Fc domain with specific disintegrin variants with a high binding selectivity for a specific integrin subtype, in this case both aV33 and a5(31 over others. In order to have arrived at the presently claimed invention based on Patel and/or the '347 publication in view of Emerson and Chang, and/or the '137 patent, and/or the '436 patent, one of ordinary skill in the art would have had to do just as the Federal Circuit warned against, i.e., "try each of numerous possible choices until one possibly arrived at a successful result." This is at least because Patel, the '436 patent, Emerson, Chang and/or the '137 patent fail to explicitly disclose, suggest, and/or exemplify a fusion protein, let alone, the specific fusion proteins as encompassed by the instant claims.

However, it remains the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the VEGF-trap of `347 publication and Emerson and rhodostamin variants of the `137 patents,  Yao-Tsung Chang and `436 patent to create a fusion protein in the treatment of AMD taught by Patel, the `347, and `137 patent.  One of ordinary skill in the art would have created the fusion protein from the combination of `347 publication and the `137 patents and Yao-Tsung Chang because each factor would create a combination therapy for the treatment of AMD which is the desire of both `347 publication and the `137 patents and Yao-Tsung Chang.  Fusion of the VEGF-Trap and rhodostamin variants would result in inhibiting a selective integrin pathway (at least αvβx and α5β1) and an angiogenic pathway (VEGF) and their concurrently administration. The orientation of the fusion protein does not affect the function of the fusion protein and thus is designer choice to one of ordinary skill in the art (see Fig. 2 of `347 publication).  One of ordinary skill in the art would orient the fusion protein VEGF-Trap-Fc-Rho because `347 publication VEGF-trap is already oriented at the N-terminus of Fc.   The components of the fusion protein was well known for treatment of AMD as well the method of making the fusion protein to one of ordinary skill in the art.  The resultant combination of the VEGF-Trap-Fc-(G4S)-Rho of the combined reference teachings would result in the claimed fusion proteins.

 
12.  No claim is allowed.

13.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jiang Peiru.  Design of Integrin α5β1-specific Disintegrin Using Rhodostomin as the Scaffold. National Cheng Kung University.  Institute of Biochemistry and Molecular Biology.  Doctoral thesis, 2009-07-21.  Abstract.

Jiang Peinu teaches  integrin α5β1 is a potential drug target for antiangiogenetic cancer therapy. Rhodostomin (Rho) is a disintegrin, which can specifically inhibit platelet aggregation. It is composed of 68 amino acids and contains a 48PRGDMP53 sequence with a six-disulfide bond structure. In our previous study we found that Rho with a 39KKKRT43 (claimed SEQ ID NO: 51) linker sequence can increase its affinity to integrin α5β1, and P48R mutation can increase its selectivity to integrin α5β1. Phage-display experiments found that the phages containing RGDGW, RGDGF, RGDGY, and RGDGL sequences can selectively bind to integrin α5β1. According to 3D homology model structure of integrin α5β1, integrin α5 and β1 subunits have small and large binding pocket, respectively. Incorporating these information into the design, I expressed thirteen Rho mutants with 39KKKRT43 linker region and one with 39SRAGK43 linker sequence (39SRAGK43- 48ARGDGF53) and purified them to homogeneity. The deviations of the experimental molecular weights to the theoretical values of these mutants were less than 1 Da, indicating the formation of six disulfide bonds. I also used platelet aggregation and cell adhesion assays to examine their specificity and activity to integrins[Symbol font/0x20]αIIbβ3, αvβ3, and α5β1. I found that disintegrins with 39KKKRT43 linker sequence exhibited a 3.3-3.6-fold increase in inhibitory activity to integrins α5β1. It is consistent with our previous studies that the incorporation of 39KKKRT43 linker sequence into Rho can increase its binding to integrins α5β1. The A48R mutation on the 48XRGDXW53 motif exhibited 2.5-13.1- and 3.5-4.8-folds decrease in inhibitory activity to integrins αIIbβ3 and α5β1, respectively. In comparison of F52, L52, G52, and D52 mutations, N52 mutation exhibited better affinity to integrin α5β1. In contrast to the mutations on 53 position with aromatic amino acids, we found that L53 mutation exhibit 7.6-fold increase in inhibitory activity to integrin α5β1. In summary, we showed that the mutation on the 39KKKRT43 linker region and on the R48 and L53 residues have some effect on their binding to integrins α5β1, αIIbβ3 and αvβ3. These findings will provide molecular basis to design potent integrin α5β1-specific disintegrins.


14.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 30, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644